Citation Nr: 9924104	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  94-14 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
retrobulbar neuritis and optic neuropathy of the left eye 
secondary to trauma with light perception only.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from may 1980 to December 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Houston, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 


FINDING OF FACT

Current manifestations of the veteran's service-connected 
left eye disability include no light perception in the left 
eye, with better than 20/40 visual acuity in the right eye.  

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent retrobulbar 
neuritis and optic neuropathy of the left eye secondary to 
trauma with light perception only are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.79 4.80, 4.84(a), 
Code 6070 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claim is well grounded and 
adequately developed.  This finding is based on the veteran's 
evidentiary assertion that his service-connected disability 
has increased in severity.  See Drosky v. Brown, 10 Vet. App. 
251, 254 (1997) (citing Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992)).  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time form exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  The words "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(1998).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Id.  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although the 
regulations do not give past medical reports precedence over 
current findings, see Francisco v. Brown, 7 Vet. App. 55 
(1994), the Board should consider the applicability of a 
higher rating for the entire period in which the appeal has 
been pending.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

With these regulations and the Court's precedent in mind, the 
Board provides the following history and evaluation of the 
present level of disability resulting from the veteran's 
service-connected left eye disability. 


Factual Background

Service connection was granted in a January 1985 rating 
decision.  Service connection was granted for light 
perception only, retrobulbar neuritis and optic neuropathy 
left eye secondary to trauma.  It was determined that the 
veteran had trauma to his left eye in 1983, when he was hit 
by a limb in service.  The diagnosis was retrobulbar neuritis 
and optic neuropathy in 1983, with loss of vision secondary 
to trauma.  Visual acuity was shown below 20/800 in the left 
eye which was secondary to trauma in service, and that was 
considered a very irreversible condition.  The right eye was 
normal, and visual acuity was 20/15.  The veteran was 
permanently retired at 30 percent.  It was also determined 
that the veteran was entitled to special monthly compensation 
under 38 U.S.C. § 314, subsection (k) and 38 C.F.R. 
§ 3.350(a) on account of loss of use of one eye having only 
light perception from December 1994.  

Private treatment records reveal that the veteran was seen in 
December 1991, and January 1992.  He had a history of optic 
neuritis right eye (OD).  Goldmann charts were submitted.  
Ophthalmic testing showed 20/30 and 20/25 for the right eye 
and for the service-connected left eye, light perception on 
both eye's edges.  January 1992 private records showed that 
the veteran was evaluated and that the diagnosis was optic 
neuritis.  Evaluation was done by visual fields of the right 
and left eyes.  In January 1992, the veteran requested an 
increase in his disability based on the these reports.  

In a March 1992 confirmed rating decision, it was determined 
that an increase was not shown, and that 30 percent was the 
maximum evaluation allowed when only one eye was service 
connected, unless the service connected eye was enucleated.  
In January 1993, the veteran disagreed with the rating 
evaluation, and initiated an appeal.  

On February 9, 1993, the veteran underwent a VA visual 
examination.  A handwritten progress review noted dated on 
the same date is also of record and contains the information 
typed in the examination report.  By history it was noted 
that the veteran was 29 years old, and that he had painful 
loss of vision in the right eye with severe headaches and was 
diagnosed with optic neuritis and treated with intravenous 
steroids in the past.  His medication had been changed to 
Prednisone and the veteran was followed by the Texas Eye 
Institute for 2 to 3 months while on oral Prednisone.  His 
vision improved in the right eye but he reported that he did 
not improve his previous acuity and had been required to wear 
spectacle correction since that time.  It was also noted by 
history that the veteran developed avascular necrosis of the 
femoral neck on the right.  His past ocular history was 
significant for optic atrophy following a blunt trauma from a 
tree limb in 1984, while in active service.  In his left eye, 
he had loss of vision and was treated with high dose steroids 
at that time, per his report.  

Examination revealed that his best corrective visual acuity 
was 20/20 in the right eye and bare light perception in the 
left eye.  Pupil examination revealed that pupils were 4 mm. 
bilaterally and 3+ reaction to light on the right and trace 
reaction to light on the left, 2+ reaction to near in both 
eyes.  He had a 6 to 4+ afferent pupillary defect on the 
left.  His visual fields were full to three stage 
confrontation in the right eye, however, the examiner 
recommended formal visual field testing prior to making any 
true assessment as to his visual filed.  The motility 
examination revealed full versions and an intermittent 
exophoria felt to be sensory in nature.  Applanation 
tonometry revealed intraocular pressures of 18 mm. of Hg. 
bilaterally.  His slit lamp examination revealed lids and 
lashes within normal limits.  The conjunctiva were within 
normal limits.  The corneas were clear.  The anterior chamber 
was deep and quiet.  Both lenses revealed early 
corticosteroid spoking changes consistent with the use of 
steroids.  

Undilated fundus examination showed that there was normal 
macula, vessel, and periphery in both eyes.  The optic nerve 
on the right revealed deep cupping about .65 cup-to-disc 
ratio with a healthy neural rim.  The optic nerve on the left 
revealed a very deep cup, about .85 to .9 cup-to-disk 
diameter with a pale neural rim as well.  

The examiner indicated that the impressions were:  1.  optic 
atrophy in the left eye with a deep cup, however, the atrophy 
was greater than the cup size.  That was probably compatible 
with a history of blunt trauma and/or possibly optic nerve 
contusion; 2.  Deep cupping in the right eye.  Both eyes cups 
were compatible with glaucoma.  That was certainly consistent 
with the use of high dose steroids in 1984 and in 1991. 

On August 23, 1994, the veteran underwent a VA visual 
examination.  Examination revealed that his visual acuity was 
20/15 in the right eye and very light perception in the left 
eye.  His pupils were 4 mm, 3+ reactive to light, 2+ reactive 
to near on the right eye and 4 mm, trace reactive to light 
and 2+ reactive to near with a 3+ APD on the left eye.  The 
examiner stated that his ocular motility is full versions.  
The visual field were full to 3 step confrontation on the 
right eye.  His applanation tonometry was 17 and 18.  The 
external examination was within normal limits, both eyes.  
His slit lamp examination was essentially normal.  His cup to 
disks were .6 on the right eye with thin temporal rim as well 
as pallor temporal area and .8, flat and pale cup to disk on 
the left eye.  His periphery was within normal limits.  

The impression was as follows:

Optic atrophy of the left eye with a larger cup that is 
consistent with atrophy as well as paleness which is 
more consistent with atrophy as well as is consistent 
with an optic nerve contusion.  His right eye shows deep 
cupping, questionable response to steroid with spots of 
glaucoma in the past versus optic neuritis.  Will check 
the visual field to rule out glaucoma.  Patient was 
given a visual field appointment last year but there was 
failure to follow up.  Will follow up with HVN of the 
right eye, next available and Goldmann Visual Field next 
available, both eyes.  There has been no signs of 
significant interval change since his last examination 
in 2/93.  Return to clinic at that time with a Humphrey 
as well as Goldmann visual fields.  

In the full examination worksheet for the August 23, 1993 
examination, which was received later, it was noted that 
there was no diplopia, and no visual field deficit.  Also of 
record is a corresponding progress note for the August 23, 
1994 examination.  

In a January 1995 Deferred Rating Decision, the RO noted that 
the VA examination of August 23, 1994 stated that the 
Humphrey Visual Field and Goldmann Visual Field would be 
done; and that such tests needed to be developed.  
Corresponding internal RO notes revealed that further 
requests were made for the same.  In a June 1995 compensation 
request form, it was noted that the indicated Goldmann and 
Humphrey tests had not been done.  

In June 1995, the veteran underwent a VA visual examination 
at a VA Medical Center eye clinic.  Ocular examination 
revealed that visual acuity at the time of the examination 
with correction was in the right eye 20/15 at distance and 
J1+ at near; in the left eye bare light perception.  Pupils 
were 4 mm round bilaterally with 3+ reaction to light in the 
right eye, trace reaction to light in the left eye, 2+ 
reaction to near in both eyes, and a 3+ afferent pupillary 
defect in the left eye.

External examination was within normal limits.  Motility 
showed full versions in both eyes.  Visual fields were full 
to three-step confrontation in the right eye.  There was no 
light projection in the left eye.  Slit lamp examination 
reveled lids and lashes to be within normal limits in both 
eyes.  Conjunctivae and corneae were clear in both eyes.  
Anterior chamber was deep and quiet in both eyes.  Iris was 
within normal limits in both eyes.  Lens was clear in both 
eyes.  Intraocular pressure was 17 in both eyes, measured 
with applanation tonometry.  Fundus examination showed normal 
macula, vessels and periphery in both eyes.  The veteran's 
right optic nerve had a cup to disk ratio of 0.65 with pink 
rim.  The veteran's left optic nerve had a cup to disk ratio 
of 0.7 with a pale rim.  The patient's color vision in the 
right eye tested with Ishihara plates was 13. 5 out of 14.  

The impression was 1).  Optic atrophy in the left eye, 
probably secondary to traumatic optic neuropathy many years 
ago.  It was noted that the veteran's current visual acuity 
in the left eye was bare light perception; there was little 
chance for improvement of his vision in view of he pale optic 
nerve on the left; 2.) History of optic neuritis in the past 
in the right eye, as reported by the veteran, treated with 
intravenous steroids, which was complicated with avascular 
necrosis of the femoral neck.  It was noted that the veteran 
currently had no evidence of optic neuropathy in the right 
eye.  He had good color vision and good visual acuity; 3.) 
Increased cup to disk ratio in the right eye.  The veteran 
had normal intraocular pressure.  

Under the Plan section, it was noted that the Goldmann visual 
field had been ordered.  It was noted that the veteran was 
previously ordered to have a visual field, but there were no 
visual fields that had been performed at the VA Medical 
Center, and no visual fields on file at that facility.  The 
Goldmann visual field was ordered to evaluate the right eye 
for a lesion suggesting glaucoma or another optic neuropathy.  
It was noted that the veteran had glasses which he wore 
currently and that he stated that they were protective 
lenses.  It was noted that the veteran would be seen by an 
ophthalmologist on the same day as his Goldmann visual 
fields.  His visual acuity, color vision, and intraocular 
pressure would be checked on the same day.  

In an August 1995 rating decision, the 30 percent evaluation 
for light perception only, retrobulbar neuritis and optic 
neuropathy left eye secondary to trauma, was continued.  In 
August 1995, a Supplemental Statement of the Case was issued 
for the left eye disability.  

In December 1995, the RO issued a General Information 
Request, VA Form 3232, for the subject matter of follow-up on 
Humphrey and Goldmann visual field eye examinations per the 
VA examinations in August 1994 and June 1995.  In the inquiry 
section, it was noted that the veteran was to be scheduled 
for both Humphrey and Goldmann visual field examinations, but 
that the records did not show that those examination had been 
completed.  It was requested that the veteran be scheduled 
for those examinations.  

On January 4, 1996, the veteran underwent a VA general 
examination.  Regarding the eyes, examination revealed that 
pupils were round, regular, equal, and reacted to light and 
accommodation directly and consensually.  Extraocular muscles 
were intact.  Further examination of the veteran was done, 
and the results are not stated here.  However, the assessment 
was that the veteran had been treated for his retrobulbar 
neuritis and optic neuropathy with steroids in the past.  
Those have produced apparently aseptic necrosis of the 
femoral head on the right, and that was definitely a 
complication of his service-connected disease.  Therefore, 
the veteran was advised to apply for further benefits.  

Also on January 4, 1996, the veteran underwent a VA visual 
examination.  By history, the veteran stated that his visual 
status was stable.  Ocular examination revealed that the 
veteran had a distance visual acuity with correction of 20/15 
-2 on the right and light perception without projection on 
the left.  His current spectacle correction was -1.00 sphere 
on the right with a balance lens present on the left.  
Manifest refraction revealed -1.50 sphere on the right giving 
the veteran 20/15 visual acuity.  No improvement by 
refraction was possible on the left.  

Pupillary examination revealed 4 mm pupils in both eyes (OU) 
with 3+ reaction to light on the right and trace reaction to 
light on the left.  There was a 3+ afferent pupillary defect 
present on the left.  External examination was within normal 
limits OU.  Motility revealed full versions OU.  Visual field 
examination was full to three-step confrontation on the 
right; however, on the left the veteran did not have light 
projection.  Ishihara color plate testing showed the veteran 
to perceive 13 out of 14 plates on the right, and he was 
unable to perform the testing due to his decreased visual 
acuity on the left.  Slit lamp examination was unremarkable 
OU.  Pressures by applanation tonometry were 18 mm of mercury 
OU.  It was noted that the veteran had a prior dilated fundus 
examination performed in June 1995, in their clinic, at which 
time he was found to have a cup to disk ratio of 0.65 on the 
right and 0.7 on the left.  He was additionally noted to have 
a pale nerve and pale rim on the left.  His fundus 
examination at that time revealed normal macula, vessels and 
periphery OU.  

The impression was 1.) optic atrophy left eye secondary to 
old trauma; 2.) History of optic neuritis in the right eye, 
for which the veteran had had an extensive prior work-up, and 
was stable at that time; 3.) Increased cup to disk ratio 
right eye which was likely secondary to the veteran's old 
optic neuritis.  It was stated that given the fact that he 
had had normal intraocular pressures at that examination and 
in the past, and he had low risk factors including no family 
history of glaucoma, that increased cup to disk ratio most 
likely represented a secondary effect from his optic neuritis 
in that eye rather than glaucomatous optic disk change.  

Under the plan section it was noted that the veteran had been 
scheduled for Goldmann visual field testing multiple times in 
the past, which for multiple reasons he had not been able to 
have performed up to that time.  The physician stated that 
they would reschedule the veteran for the next available 
Goldmann visual field, and he would be reevaluated at that 
time, including intraocular pressure measurement and visual 
acuity testing and repeat Ishihara color plate testing.  

In an April 1997 rating decision, the 30 percent evaluation 
was continued for the left eye disability.  The same was 
noted in an April 1997 Supplemental Statement of the Case.  
In response to the Supplemental Statement of the Case, the 
representative asked that the veteran's case not be 
documented at the Board until his visual tests were 
scheduled.  The representative specifically argued that a 
previous visual field test conducted in December 1991 showed 
visual field in the right eye constricted to about 20 
degrees; and that that was a ratable disability 
under38 C.F.R. § 4.76 and rating schedule diagnostic code 
6080.  The representative stated that there was no indication 
in the medical literature that visual field loss is ever 
correctable or subject to improvement or treatment.  
Therefore, a rating must be made on the basis of the 1991 
examination report and continued until such time as a new 
examination shows improvement or deterioration of visual 
field in the right eye.  This was the representative's 
argument, and he requested visual field testing of the 
veteran within 60 days.  

In subsequent RO internal correspondence, it was noted that 
the RO had asked for Humphrey and Goldmann tests several 
times and that prior reports indicated that they had been 
scheduled; but that the file did not contain any of those 
special reports on prescribed forms.  The RO went on to 
explain, to the VA Medical Center, that that tests had to be 
made a part of the file prior to a final examination report, 
and that the claims folder was to be reviewed by the 
examiner, and other directions.  

On May 21, 1997, the veteran contacted VA and asked that his 
visual examinations be rescheduled for the next three months 
because he had other surgery.  In November 1997, a report was 
pulled from the RO's computer log indicating that the veteran 
had examinations scheduled for May 5, 1997 and June 20, 1997, 
both of which were canceled because the veteran failed to 
report for examination.  

As indicated in a February 1998 Deferred Rating Decision, and 
notification to the veteran in July 1998, the veteran was 
rescheduled for a set of VA eye examinations in on March 10, 
1998.  The veteran was informed that failure to report would 
result in cancellation of the all scheduled examinations.  On 
March 18, 1997, a report was pulled from the RO's computer 
log indicating that the veteran failed to report to the 
examinations scheduled on March 10, 1998.  

In May 1998, an Addendum to Eye Examination for Rating 
Purposes was added to the claims folder.  Therein, the 
physician noted that the veteran had been previously examined 
in their clinic on January 4, 1996.  The impression from that 
VA examination was repeated.  The plan was repeated.  This VA 
examiner said that no further assessment could be included as 
to whether or not the veteran had suffered glaucomatous optic 
nerve damage, as they had no objective visual field 
information allowing them to assess the matter.  

In November 1998, the RO issued a Supplemental Statement of 
the Case, and indicated that from the date of the January 
1996 VA examination until the present time, the veteran had 
been scheduled for several visual field examinations.  
Examinations were requested and scheduled on numerous 
occasions, for which the veteran failed to show, and that the 
record indicated that the veteran was rescheduled for 
examination.  The RO stated that the veteran had been 
contacted by mail in most cases, and possibly by phone in 
other cases, and failed to show for "all these 
examinations."  As was stated in the Addendum, no further 
assessment could be made.  


Analysis

As indicated above, the Board has reviewed the evidence of 
record and determines that no change in disability evaluation 
was warranted at this time.  As stated in the most recent 
rating decision and Statement of the Case, the VA does not 
have very current objective data upon which to base the 
decision, and the evidence of record shows normal vision in 
the veteran's nonservice-connected right eye.  In addition to 
the general law and regulations provided for above, the 
following rating criteria specific to the veteran's eye 
disability are applicable.  

In instances when service connection is in effect for only 
one eye, and the non-service-connected eye is considered to 
have vision of 20/40 or better, visual acuity of the service-
connected eye is rated 30 percent when it is 10/200, 5/200, 
or where there is blindness in one eye, having only light 
perception.  38 C.F.R. § 4.84a, Diagnostic Codes 6070, 6074, 
6077 (1998).

Specifically in the veteran's case, his left eye disability 
is rated based upon blindness in one eye, having only light 
perception.  Pursuant to Diagnostic Code 6070, blindness in 
one eye (having light perception only) warrants a 30 percent 
rating, in addition to special monthly compensation, when 
corrected visual acuity in the other eye is 20/40.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6070 (1998).  

Combined ratings for disabilities of the same eye should not 
exceed the rating for total loss of vision of that eye, 
unless there is enucleation or a serious cosmetic defect 
added to the total loss of vision.  38 C.F.R. § 4.80.  The 
best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75 (1998).

Corrected visual acuity of 20/40, or better, is not 
considered to be compensably disabling.  Eye muscle function 
is considered normal (20/40) when diplopia does not exist 
within 40 degrees in the lateral or downward quadrants or 
within 30 degrees in the upward quadrant.  38 C.F.R. § 4.77 
(1998).

In the veteran's January 1993 Notice of Disagreement, 
February 1994 Substantive Appeal, March 1999 Statement from 
Accredited Representative in Appealed Case, VA Form 646, and 
in other contention documents as mentioned in the fact 
pattern above, the veteran does not necessarily assert that 
vision in his left eye is actually worse than is indicated by 
reported numerical data measuring acuity.  His contentions 
really center around the fact that visual charts have not 
been prepared with his VA examinations; and secondly that a 
private medical examination given to him in December 1991 
should be used as the most probative evidence of record.  
Contentions regarding actual functional impairment associated 
with the veteran's left eye service connected disability are 
mostly gleaned from his reported histories at VA examination.  
Additionally, as well documented above, VA has been unable to 
perform the Goldmann and Humphreys eye tests on the veteran 
in conjunction with his several VA visual examinations.  

With that in mind, the evidence as it is presented to the 
Board does not show that the veteran's disability is more 
than 30 percent disabling.  In this regard, when examined by 
his private physician in December 1991, at which time it was 
noted that the veteran had a history of optic neuritis, he 
had visual acuity of 20/30 in the right eye.  When examined 
by VA in February 1993, his best corrected vision of the 
right eye was 20/20 with bare light perception in the left 
eye.   Examination of the right eye in August 1994 showed 
visual acuity of 20/15, and the same was shown at the June 
1995 VA examination and the January 1996 VA examination.  
This being said because, according to the diagnostic criteria 
which the veteran's service connected left eye disability is 
rated, a 30 percent evaluation is in effect when the 
nonservice connected eye, the right eye in this case, has 
corrected visual acuity of 20/40.  All medical records, 
including the veteran's earlier private examination records, 
show visual acuity of better than 20/40 in the right eye.  
Which means that the veteran cannot receive a higher rating 
under the regulatory code for blindness in one eye, having 
only light perception in his left service-connected eye 
(which has also been repeatedly documented).  

In considering the veteran's claim for an increased rating 
for his service-connected left eye disability, the Board 
would point out that, in accordance with the above-stated 
provisions of Diagnostic Code 6070, blindness in the 
veteran's service-connected left eye does in fact warrant a 
30 percent rating (the evaluation presently assigned) when 
corrected visual acuity in the nonservice-connected other 
(right) eye is 20/40; which in the veteran's case, lower 
measurements of acuity have been obtained in conjunction with 
his examinations of record.  To warrant a higher evaluation, 
there would have to be enucleation or anatomical loss of the 
eye, which has not been shown.

In response to the representative's arguments, the Board 
notes that the veteran is not entitled to separate ratings 
for the service-connected left eye disability under both 
impairment of central visual acuity and impairment of field 
vision because VA regulations provide that combined ratings 
for disabilities of the same eye should not exceed the amount 
for total loss of vision of that eye unless there is an 
enucleation or a serious cosmetic defect added to the total 
loss of vision.  See 38 C.F.R. § 4.80 (1998).

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b) (1998).  
However, the Board finds that the regular schedular standards 
applied in this case adequately describe and provide for the 
veteran's disability level.  Although the veteran's 
occupational and social activities are curtailed, there is no 
persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to this disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.

Accordingly, the veteran is not entitled to an evaluation in 
excess of the currently assigned 30 percent for retrobulbar 
neuritis and optic neuropathy of the left eye secondary to 
trauma with light perception only with application of 
pertinent governing criteria.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.84a, Diagnostic Code 6070.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
retrobulbar neuritis and optic neuropathy of the left eye 
secondary to trauma with light perception only is denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 


